DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 17 amended, Claim 8 canceled, and Claims 18-19 added in the response dated 3/7/2022.  Claims 1-2, 4-6, 8, 10, 12, 14, and 16-19 are pending.

Claims 1-2, 5-6, 9, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al (US 2017/0101551) and in further view of Urena (US 5,294,251) and in further view of Hein et al (US 4,612,255).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang, Urena, and Hein as applied to Claim 1, and in further view of Fain et al (US 3,433,750).
Claims 17, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urena.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urena, as applied to Claim 17, and in further view of Phang.
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Urena and Hein.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Regarding Amended Claim 1 and 17, Applicant argues that the combination of Phang and Urena fails to render obvious at least the feature of the paraffin wax and the solvent being mixed to dissolve the paraffin wax and form a solution prior to addition of the water.  The argument is unpersuasive since Hein is presently cited for teaching that preparing a solution of paraffin wax and aliphatic solvent prior to mixing with water is an obvious modification with advantage in transport costs and end use versatility.
Regarding new Claims 18-19, Applicant argues that Phang is directed to a cationic wax and that it would not have been obvious to modify the cationic wax since the cationic nature of the paraffin wax is selected for compatibility with the majority polar water carrier.  The argument is unpersuasive since Phang is not relied upon for the rejections of new Claims 18-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 9-10, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al (US 2017/0101551) and in further view of Urena (US 5,294,251) and in further view of Hein et al (US 4,612,255).
Regarding Claim 1, Phang discloses a formulation for forming water repellent film on plastic comprising:
	(1) a wax emulsion system in a carrier;
(2) the carrier is majority by weight water with a minor quantity of organic solvent (see [0010]); and
(3) the wax emulsion is composed of micelles of surfactant surrounding paraffin wax (see [0011]).
Phang does not disclose the formulation comprising paraffin wax in an admixture or homogeneous solution with linear or branched C6-C8 alkanes.  Phang further does not disclose wherein the paraffin wax and the solvent are mixed to dissolve the paraffin wax and form a solution prior to the addition of water.
Urena discloses:
(1) a paraffin-wax containing compositions for producing water repellant coatings (see Col 1, Ln 8-11);
(2) the wax coating composition comprising a dispersion microcrystalline paraffin wax dispersed in a suitable organic solvent (see Col 3, Ln 54-60); and
(3) preferred aliphatic solvents which effectively dissolve the microcrystalline paraffin wax and provide the desired rate of evaporation are the straight and branched chain C6 to C12 alkanes and preferably n-hexane (see Col 3, Ln 67 to Col 4, Ln 2).  
Urena further discloses that the paraffin wax dispersed in the solvent enables the formation of uniform coating with the molecules more uniformly aligned on the substrate after evaporation of the solvent (See Col 3, Ln 22-27).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the plastic water repellent formulation as disclosed by Phang where the wax emulsion comprises paraffin wax dispersed in aliphatic solvent comprising n-hexane as disclosed by Urena to improve the uniformity of the water-repellent coating.
	Regarding wherein the paraffin wax and the solvent are mixed to dissolve the paraffin wax and form a solution prior to addition of the water, Urena discloses the water-repellent coating composition where the aliphatic solvents dissolve the microcrystalline paraffin wax (see Col 3, Ln 67 to Col 4, Ln 2).  
	Hein discloses an aqueous water-repellent system comprising a water dispersible composition blended with water, wherein the water dispersible composition comprises a saturated hydrocarbon wax, a metal salt of an organic carboxylic acid, a surfactant, and a hydrocarbon solvent (see Abstract and Col 3, Ln 27-35).  	Hein further discloses where the saturated hydrocarbon wax is paraffin wax (see Col 4, Ln 25-28) and the hydrocarbon solvent is an aliphatic hydrocarbon (see Col 9, Ln 45-46).  Hein further discloses the aqueous water-repellent system wherein the paraffin wax, surfactant, and hydrocarbon solvent are mixed until homogeneous (i.e. dissolved) and then subsequently blended with the water to form the aqueous water-repellent system (see Col 14, Ln 18-32).  Hein discloses that the water-dispersible composition are desirable in that they can be readily shipped to the point of use whereupon a desirable amount of water is added and mixed to reduce the cost of shipping and where the end formulation can be tailored to the application (see Col 10, Ln 14-21).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the plastic water repellent formulation as disclosed by Phang and Urena where the paraffin wax is a paraffin wax dissolved in the aliphatic solvent before mixing with water as disclosed by Hein motivated by a reduction in the cost of shipping and an improvement of tailoring to the end application as suggested by Hein.
Regarding Claim 2, Phang discloses a composition where the wax emulsion is in an amount of 2-20% by weight (see Table 1).  Urena discloses the composition where the microcrystalline wax is included in an amount of 1 to 30% by weight in the solvent system (see Col 4, Ln 32-33).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the paraffin-wax containing water repellent composition as disclosed by Phang and Urena where the coating comprises any workable or optimum range for the paraffin wax overlapping with the prior art ranges including the claimed range and expect to produce a water-repellent composition.
Regarding Claim 5, Phang discloses the formulation comprising 5 to 25% surfactant based on the wax where the wax emulsion comprises 15% to 40% by weight of wax (see [0011]).  Phang also discloses an example where the wt% of surfactant in the formulation is 0.75% of the formulation since 5 total weight percent of wax emulsion is used and the wax emulsion is 15% surfactant (see [0032]). 
Regarding Claim 6, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and C6 to C12 alkanes which includes heptane (i.e. C7 alkane), it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding Claim 9, Phang further discloses the composition applied to transparent plastic substrates (see [0007]) and also specifically applied to motorcycle windshields, googles, visors, and boat windshields (see [0008]).  Phang and Urena do not explicitly disclose that the plastic transparency is of the type used for aerospace and/or airplane vision.  However, the recitation to “of the type used for aerospace and/or airplane vision” is merely a recitation of intended use for the plastic transparency and not limiting to the structure. Therefore, Phang and Urena discloses all of the limitations of the claim.  Furthermore, goggles and visors are plastic transparencies that can be used for aerospace and/or airplane vision.
Regarding to Claim 14, Phang and Urena suggest the formulation comprising paraffin wax, surfactant and a linear or branched C6-C8 alkane. 
Given that Urena discloses the water-repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and heptane, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding the preamble “consisting essentially of” since Phang discloses water repellent compositions for applying water repelling ability to plastic articles, additional components such as water present in his composition does not materially affect the basic and novel characteristics of the claimed invention.
Regarding Claim 16, Urena discloses that the solvent is at least one hydrocarbon solvent capable of dispersing the melted microcrystalline paraffin wax (see Col, 57-59).  Urena therefore discloses the composition comprising a co-solvent comprising a mixture of the aliphatic alkanes.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang, Urena, and Hein as applied to Claim 1, and in further view of Fain et al (US 3,433,750).
As applied to Claim 1, Phang, Urena, and Hein discloses a coating composition that comprises an admixture or a homogeneous solution comprising water, paraffin wax, a surfactant, and a linear or branched C6 to C8 alkane wherein the paraffin wax is dissolved in the alkane to form a solution prior to mixing with water.  
Regarding Claim 4, Phang discloses the surfactant comprising a cationic surfactant illustratively including imidazolines, diethyl amines, ethoxylated amines (see [0013]).  Phang does not specifically disclose the surfactant selected from the group consisting of a quaternary ammonium compound, a polysorbate, polyoxyethylene cetyl ethers, sodium dodecyl sulfate, copolymers having both a hydrophilic group and either an aromatic lipophilic or hydrophilic group incorporated therewith, and mixtures thereof.
	Fain discloses a water repelling composition for transparent solids comprising a silico-titanium copolymer as hydrophobic active agent, a cationic, surface-active quaternary ammonium compound (i.e. a cationic quaternary ammonium surfactant), and an organic solvent (see Col 1, Ln 13-16 and Col 5, Ln 28-37).  Fain further discloses that the cationic, surface-active quaternary ammonium compound forms an emulsion of the copolymer where the polar groups make the attachment to wet transparent surfaces including plastic surfaces form a durable water-repellent film (see Col 4, Ln 54 to Col 5, Ln 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the water repellent formulation as disclosed by Phang, Urena, and Hein where the surfactant is the quaternary ammonium compound as disclosed by Fain because it forms a durable water-repellent film on the plastic substrates.  One of ordinary skill in the art would have a reasonable expectation of success since Phang also formulates his wax emulsions to have a cationic charge (see [0011]) with a cationic surfactant (see [0013]).

Claims 17, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urena (US 5,294,251).
Urena discloses:
(1) a paraffin-wax containing compositions for producing water repellant coatings (see Col 1, Ln 8-11);
(2) the wax coating composition comprising a dispersion microcrystalline paraffin wax dispersed in a suitable organic solvent (see Col 3, Ln 54-60);
(3) preferred aliphatic solvents which effectively dissolve the microcrystalline paraffin wax and provide the desired rate of evaporation are the straight and branched chain C6 to C12 alkanes (see Col 3, Ln 67 to Col 4, Ln 2);
(4) the solvent includes about 70% to 100% by volume of an aliphatic hydrocarbon and about 0% to 30% by volume of an aromatic solvent (see Col 4, Ln 8-10); and
(5) the paraffin wax is included in the solvent system in an amount of 1% to 30% by weight (see Col 4, Ln 32-33).
	Urena further discloses that the aromatic solvent is included in an amount sufficient to reduce the volatility of the solvent system and adjust the rate of evaporation of the solvent (see Col 4, Ln 5-8).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the waterproofing coating as disclosed by Urena where the amount of aliphatic and aromatic solvent is in any workable or optimum range overlapping with 70 to 100% and 0 to 30% as disclosed in Urena, including the claimed range of 100% aliphatic and 0% aromatic solvent where the desired evaporation rate of the aliphatic solvent is sufficient.
Regarding Claim 12, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and C6 to C12 alkanes which includes heptane (i.e. C7 alkane), it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	Regarding Claim 19, since Urena discloses a paraffin wax that is dissolved in aliphatic solvent, one of ordinary skill in the art would recognize that Urena discloses a non-ionic paraffin wax.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urena, as applied to Claim 17, and in further view of Phang et al (US 2017/0101551).
As applied to Claim 17, Urena discloses a coating composition consisting essentially of paraffin wax and a solvent selected from an aliphatic linear or branched C6 to C8 alkane such as n-hexane wherein the paraffin wax is present in an amount of 1 to 5 parts by weight and 95-99 parts by weight of the solvent.
Urena further discloses the composition applied to substrates (see Urena further discloses the composition having numerous utilities including water-proofing fabrics and insulating, protecting and sealing electrical components and appliances, wiring, circuit boards, paper products, leather, stone and brick (see Col 5, Ln 3-14).
	Urena does not specifically disclose a plastic transparency comprising the water-repellent composition,
Phang discloses a paraffin wax-based emulsion (see [0011]) for applying a water-repellant coating applied to transparent plastic substrates (see [0007]) and also specifically applied to motorcycle windshields, goggles, visors, and boat windshields (see [0008]).  Phang discloses that water on a transparent viewing article can impair vision and articles such as plastic visors, goggles, shields or windows routinely suffer water condensation (see [0002]).  Phang discloses that it is appreciated that his composition is readily applied to include metals, wood, painted surfaces, and glass (see [0008]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an article with a paraffin wax and hexane coating as disclosed by Urena where the coated article comprises a plastic transparency as disclosed by Phang since plastic transparencies routinely suffer water condensation impairing vision and paraffin wax renders the plastic surface hydrophobic.  One of ordinary skill in the art would also have a reasonable expectation of success in applying Urena’s coating to a plastic transparency since Phang discloses a paraffin wax-based water-repellent coating and that similar coatings are readily applied to numerous substrate materials.
Further regarding recitation to “of the type used for aerospace and/or airplane vision”, the claim language is merely a recitation of intended use for the plastic transparency and not limiting to the structure. Furthermore, goggles and visors are plastic transparencies that can be used for aerospace and/or airplane vision.
		
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Urena and Hein.
Regarding Claim 1, Urena discloses:
(1) a paraffin-wax containing compositions for producing water repellant coatings (see Col 1, Ln 8-11);
(2) the wax coating composition comprising a dispersion microcrystalline paraffin wax dispersed in a suitable organic solvent (see Col 3, Ln 54-60); and
(3) preferred aliphatic solvents which effectively dissolve the microcrystalline paraffin wax and provide the desired rate of evaporation are the straight and branched chain C6 to C12 alkanes and preferably n-hexane (see Col 3, Ln 67 to Col 4, Ln 2).  
Urena does not disclose the composition further comprising surfactant and water, and wherein the paraffin wax and the solvent are mixed to dissolve the paraffin wax and form a solution prior to addition of the water
	Hein discloses an aqueous water-repellent system comprising a water dispersible composition blended with water, wherein the water dispersible composition comprises a saturated hydrocarbon wax, a metal salt of an organic carboxylic acid, a surfactant, and a hydrocarbon solvent (see Abstract and Col 3, Ln 27-35).  	Hein further discloses where the saturated hydrocarbon wax is paraffin wax (see Col 4, Ln 25-28) and the hydrocarbon solvent is an aliphatic hydrocarbon (see Col 9, Ln 45-46).  Hein further discloses the aqueous water-repellent system wherein the paraffin wax, surfactant, and hydrocarbon solvent are mixed until homogeneous (i.e. dissolved) and then subsequently blended with the water to form the aqueous water-repellent system (see Col 14, Ln 18-32).
	Hein discloses that the use of liquid hydrocarbon for preparing impregnating solution imparts strong odors and leaves the surface oiling and liquid hydrocarbons are flammable and require special handling and safety precautions (see Col 1, LN 53-59).  Hein discloses that the aqueous system satisfies a need for inexpensive, safe, non-toxic water-repellent treatments for wood, cloth, canvas, concrete, and rope (see Col 2, Ln 62 to Col 3, Ln 8).  Hein further discloses that his water-dispersible compositions are desirable in that they can be readily shipped to the point of use whereupon a desirable amount of water is added and mixed to reduce the cost of shipping and where the end formulation can be tailored to the application (see Col 10, Ln 14-21).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the plastic water repellent formulation as disclosed by Urena where the paraffin wax is a paraffin wax dissolved in the aliphatic solvent before mixing with water as disclosed by Hein motivated by an improvement in the safe handling of the water-repellent, a reduction in the cost of shipping, and an improvement of tailoring to the end application as suggested by Hein.
	Regarding Claim 18, since Urena discloses a paraffin wax that is dissolved in aliphatic solvent, one of ordinary skill in the art would recognize that Urena discloses a non-ionic paraffin wax.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/27/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/29/2022